Citation Nr: 1828839	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  15-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for right elbow pain.

2. Entitlement to an increased schedular rating in excess of 10 percent for right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2015, the Veteran attended a videoconference hearing with the undersigned Veterans Law Judge. A copy of the transcript is of record. 


FINDINGS OF FACT

1. On September 9, 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the issue of entitlement service connection for right elbow pain during the September 2015 Board hearing.

2. The Veteran's right shoulder disability has not resulted in limitation of motion of the right arm to midway between side and shoulder level, malunion of the humerus with moderate or marked deformity, or recurrent dislocation of a scapulohumeral joint with frequent episodes of guarding, fibrous union, nonunion, or loss of head of the humerus.






CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for right elbow pain, by the Veteran are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for an initial evaluation in excess of 10 percent for a right shoulder disability have not been met. 38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5201-5019, 5202 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or assist during the course of this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

II. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, has withdrawn the appeal for the issue of entitlement to service connection for right elbow pain during his September 2015 Board Hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's right shoulder disability is rated pursuant to Code 5201-5019. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017). DC 5019 is used to evaluate bursitis and DC 5201 is assigned when the disability is being evaluated due to limitation of motion of the arm.

Shoulder disabilities may also be evaluated pursuant to DC 5202, which evaluates other impairment of the humerus. When that Code is used to evaluate a dominant limb, a 30 percent evaluation is assigned when there is malunion of the humerus with marked deformity or with recurrent dislocation of a scapulohumeral joint with frequent episodes and guarding of all arm movements. Id.  A 50 percent evaluation is assigned when there is fibrous union, a 60 percent evaluation is warranted with a showing of nonunion of the humerus (false flail joint), and an 80 percent evaluation is granted with a showing of loss of head of the humerus (flail shoulder). Id.

The Veteran contends that his right shoulder disability warrants a higher rating. See May 2014 Notice of Disagreement. 

In February 2014, the Veteran attended a VA Shoulder and Arm Disability Benefits Questionnaire (DBQ) Examination. The examiner diagnosed right shoulder acromioclavicular joint bursitis. Examination revealed the Veteran was right hand dominant. Evaluation of the range of motion (ROM) revealed flexion to 180 degrees with pain, abduction to 180 degrees with pain, adduction to 25 degrees, external rotation to 80 degrees with pain, and internal rotation to 90 degrees.  Following repetitive motion, flexion was to 160 degrees and abduction to 160 degrees.  No flare-ups were noted. Functional loss was described as less movement than usual and pain on movement. No ankylosis was noted. Finally, there was no history of recurrent dislocation of the scapulohumeral joint.

February 2014 private physical therapy records indicate findings of flexion limited to 135 degrees with abduction limited to 130 degrees with painful motion.

An April 2014 Private medical record indicates a MRI impression of small posterior superior labral tear and blunting, with probable minimal involvement of the undersurface of the superior labrum. 

A December 2014 private medical treatment record noted full ROM with pain. 


In September 2015, the Veteran attended a Board hearing. He testified to worsening symptoms and ROM for his right shoulder. 

In October 2015, the Veteran attended a VA Shoulder and Arm DBQ examination. The examiner diagnosed bilateral shoulder impingement syndrome, right bicipital tendon tear, bilateral rotator cuff tendonitis, right labral tear, and right subacromial bursitis. The Veteran reported that the flare ups of the right shoulder can be described as "flare ups depend upon movement.  It only hurts upon movement and it doesn't last all day." Upon examination, the right shoulder ROM was indicated to be all normal with no additional loss of function or ROM after 3 repetitions. Further, the examiner noted that pain, fatigue, and lack of endurance limit functional ability with repeated use over a period.  This was described as "gets sore after repetitive use." No muscle atrophy, ankylosis, instability, dislocation, labral pathology or recurrent dislocation was noted. 

Following a review of the record, the Board finds that a rating greater than 10 percent is not indicated.  

In this regard, the evidence of record during the entire appeal period does not reveal restriction in motion of the Veteran's right shoulder to midway between side and shoulder level and there was no indication that he had recurrent dislocations, fibrous union or nonunion, loss of the humeral head, or malunion of the humerus with marked deformity, (the symptoms required for a higher rating under applicable DCs.)   Indeed, the record shows, at worst, flexion limited to 135 degrees with abduction limited to 130 degrees, findings indicative of the current 10 percent disabling rating. 

The Board acknowledges the arguments at the hearing of the Veteran and his representative that the Veteran's suffers from worsening symptoms and ROM.  Here, however, when actually measured, the record simply does not show limitation of motion in the right shoulder to midway between side and shoulder level, malunion of the humerus with marked deformity, recurrent dislocation of a scapulohumeral joint with frequent episodes of guarding, fibrous union, nonunion, or loss of head of the humerus.

The Board has also considered the effects of flare-ups or additional functional loss after repeated use of the Veteran's shoulder over time. However, the evidence and the competent and probative opinions of the medical examiners in this case do not suggest that flare-ups or repeated use would lead to the limitation of motion or the functional equivalent of frequent dislocations, nonunion, malunion, fibrous union, or loss of the head of the humerus that would warrant a higher evaluation. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

For the reasons stated above, the Board finds that the preponderance of the competent and credible evidence of record indicates that the criteria for a rating in excess of 10 percent for a right shoulder disability have not been met. As such, there is no reasonable doubt to resolve in the Veteran's favor and his claim for an increased evaluation must be denied.

ORDER


The appeal of the issue of entitlement to service connection for right elbow pain is dismissed.

Entitlement to an increased schedular rating in excess of 10 percent for right shoulder disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


